El Juez PkesideNte Señor Del Tobo
emitió la opinión del tribunal.
Se pide la desestimación del recurso de apelación inter-puesto en este caso.
Se trata de un pleito sobre divorcio. La apelación se esta-bleció en agosto 13 de 1938 radicándose el récord en la secre-taría de esta corte en septiembre 17 siguiente. En septiem-bre 29 se concedió a la parte apelante basta octubre 29 para presentar su alegato, en octubre 31 basta noviembre 28, en noviembre 28 basta diciembre 28, en diciembre 27 basta enero 27, 1939, advirtiéndosele que no se le concederían más prórro-gas a menos que concurrieran circunstancias realmente meri-torias.
*379Así las cosas, en enero 27, 1939, la apelante por medio de su abogado volvió a solicitar otra prórroga de treinta días. La única circunstancia que se expuso fue la de baber regre-sado su abogado de los Estados finidos el día doce y baber estado desde entonces atendiendo personalmente diferentes casos en las cortes de la Isla y urgentes asuntos relacionados con su profesión.
En enero 28 la parte apelada presentó una moción para que se limitara a cinco días la prórroga. Y la corte, en febrero 2, 1939, concedió un plazo improrrogable de diez días contados a partir del 27 de enero, 1939.
Transcurrió el plazo sin que el alegato se archivara y la parte apelada solicitó en 7 de febrero de 1939 la desestima-ción del recurso por abandono y por ser frívolo.
Se señaló la vista de la moción para febrero 20, 1939, y en ese mismo día la apelante presentó su alegato, pidiendo en el acto de la vista a la corte que, en el ejercicio de su dis-creción, le permitiera continuar con su caso. La parte ape-lada compareció y se opuso.
La negligencia de la apelante es manifiesta. La dilación en el cumplimiento de su deber reglamentario de presentar su alegato, no tiene justificación. Sólo en el caso de una demostración cumplida de que su recurso es meritorio, esta-ría esta corte justificada para ejercitar su discreción en favor suyo. Y a ese respecto bemos examinado el alegato.
Señala cuatro errores. Los trés primeros carecen de mé-rito. Quizá lo tenga el cuarto por el que se imputa a la corte sentenciadora error en la apreciación de la prueba, pero no bay base en los autos para considerarlo ya que no obs-tante aparecer de ellos que el apelante solicitó la transcripción de la evidencia por el taquígrafo, que el juez ordenó a éste su preparación y que preparada la aprobó, es lo cierto que dicba transcripción no se ba elevado a esta Corte Suprema.
Siendo ello así, nos vemos obligados a declarar con lugar la moción y <en su consecuencia a desestimar el recurso.